Citation Nr: 1547386	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  08-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to August 1959. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran submitted a notice of disagreement (NOD) in November 2007; a statement of the case (SOC) was issued in December 2007; and a VA Form 9 (substantive appeal) was received in February 2008.  Supplemental statements of the case were issued in May 2010 and August 2015.

In January 2015, the Board remanded this claim for additional development.  Per remand instructions, the RO made attempts to procure the November 2007 NOD and missing SSA records, and also afforded the Veteran a VA examination for his bilateral knee disorders.  See August 2015 SSOC; see also April 2015 VA examination.  The case has now been returned to the Board.  

The Board notes this appeal originally included entitlement to service connection for bilateral hearing loss and tinnitus.  However, these issues were granted in an August 2015 rating decision, and as such, are no longer on appeal.  See August 2015 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to service connection for a bilateral knee disorder.  The Veteran asserts his knee problems result from in-service aircraft maintenance, kneeling on the sharp edges of the engine access panels while working on engine stands.  See February 2008 VA Form 9.  

The Veteran contends that he had sought medical attention for his knees during service because he had been unable to bend his right knee.  However, the Veteran's service treatment records are unavailable, and were likely destroyed in an accidental fire at the National Personnel Records Center.  See May 2010 formal finding of unavailability memorandum.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In furtherance of the heightened obligation to assist, the Board previously remanded this matter, in part, in order to procure Social Security Administration (SSA) treatment records.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Unfortunately, the SSA no longer has any records for the Veteran because they have been destroyed.  See March 2015 SSA National Records Center response.  However, in August 2015 the Veteran notified the RO that he has managed to locate "some Social Security information" and "most of [his] medical records."  See August 2015 Vet correspondence.  Therefore, the Board requests that the RO assist the Veteran in locating these newly discovered documents and submitting them to the record, either prior to or at the Veteran's upcoming hearing.

Regarding the upcoming hearing, the Board notes that the Veteran requested a Central Office Board hearing in his March 2008 substantive appeal.  He was subsequently scheduled for a hearing on December 2, 2014, but he did not appear.  However, shortly after the "no show," his former representative notified the VA that the Veteran had actually requested to cancel the December 2, 2014 hearing "before the previously scheduled time" and thus should not be considered as having "missed his hearing."  See December 2014 VFW correspondence.  Recently, the Veteran has again indicated his desire to have a Board hearing, via live videoconference.  See October 2015 VA Form 9. 

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

The Board finds that while the Veteran's cancellation request was technically received after the December 2, 2014 hearing, the ensuing documentation provided by his representative indicates that the Veteran actually expressed his desire to cancel before the hearing took place.  Therefore, the Board finds that good cause is shown to warrant a cancellation, as opposed to a "no show."  To ensure full compliance with due process requirements, a remand is required.  The Board finds that good cause has been shown to warrant a rescheduling of his hearing.  38 C.F.R. § 20.702(c)(2).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  In light of the Veteran's August 2015 correspondence in which he indicates that he has managed to locate "some Social Security information" and "most of [his] medical records," the RO should assist the Veteran in locating these newly discovered documents and submitting them to the record, either prior to or at the Veteran's upcoming hearing.

2.  Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via videoconference, at the earliest opportunity possible.  38 U.S.C.A. § 7107 (West 2014).


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

